Citation Nr: 0826909	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  03-15 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an increased evaluation for lumbar spine 
degenerative disc disease, currently 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to September 
1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

This appeal was remanded by the Board in February 2005 and in 
February 2006 for additional development.  


FINDINGS OF FACT

On August 4, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification in the form of a 
letter from the veteran's representative requesting 
withdrawal of all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the appellant or by 
his authorized representative.  38 C.F.R. § 20.204.  In this 
case, on August 4, 2008, the Board received notification in 
the form of a letter signed by the veteran's representative, 
which expressed the veteran's desire to withdraw the appeal 
in its entirety.  Thus, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


